Citation Nr: 1740918	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2014, the Veteran presented sworn testimony during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In February 2015 the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded the issue for further development.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, the only matter being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has a diagnosis of bilateral sensorineural hearing loss.  See June 2015 VA examination.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385.

Second, the evidence of record indicates in-service noise exposure.  The Veteran's DD 214 shows that during service his military occupational specialty was auto repairman and his service personnel records show that during his service from August 1966 to September 1969 he served in Vietnam.  Under 38 U.S.C.A. § 1154 (a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.

Third, the Veteran contends that he has had bilateral hearing loss since service.  See, e.g., September 2007 claim and September 2007 statement from the Veteran's former representative.  The Veteran explained that during service he fired mortar without hearing protection.  See March 2010 claim.  In April 2010 the Veteran submitted copies of letters he wrote to his family during service that describe his assignment of assisting with the firing of mortars.  He has also competently and credibly reported a history of noticing a change in his hearing acuity following these actions.  These statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing during service.  

The Board acknowledges that there are unfavorable VA examinations dated in March 2008 and June 2015 based on the rationale that the Veteran did not have hearing loss in service.  As the opinions are based on the Veteran's normal hearing during service, they are of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

On the June 2015 VA examination the examiner indicated that the Veteran had post-service occupational and recreational noise exposure.  This comment seems to suggest that noise exposure could be a factor in the Veteran's current hearing loss disability.  However, the Veteran has repeatedly indicated that he used hearing protection post-service.  Such weighs in the Veteran's favor because the only time the Veteran had noise exposure without protection was in service.  The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


